United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Thomas Giblin, Esq., for the Director

Docket No. 06-1237
Issued: February 26, 2007

Oral Argument January 23, 2007

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 1, 2006 appellant filed a timely appeal from the April 20, 2006 merit decision of
the Office of Workers’ Compensation Programs, which denied modification of its decision to
terminate compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
to review the merits of appellant’s case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation for
the accepted condition of anxiety reaction; and if so, (2) whether appellant has met her burden to
establish that residuals of the accepted employment injury continued after September 5, 2004.
FACTUAL HISTORY
On the prior appeal of this case,1 the Board found that the Office had improperly
rescinded its acceptance of appellant’s claim. Appellant, a 41-year-old distribution clerk, filed a
1

Docket No. 95-429 (issued December 6, 1995).

claim for an emotional condition. She alleged harassment by management. The Office accepted
that appellant sustained an anxiety reaction in the performance of duty based on a recommended
bench decision in her Equal Employment Opportunity case, which found that she was subjected
to discrimination on the basis of race and reprisal when she was denied certain training and
issued two letters of warning. When the employing establishment later rejected the
recommended findings of discrimination, the Office attempted to rescind its acceptance. The
Board reversed, finding that the Office did not meet its burden of proof to establish how the
original acceptance of the claim was erroneous. The facts of this case as set forth in the Board’s
prior decision are hereby incorporated by reference.
From June 1999 to February 2002 the Office asked appellant to submit an updated
narrative report from her attending physician providing, among other things, the physician’s
rationalized opinion on whether the diagnosed condition was causally related to the accepted
employment injury. On April 3, 2002 Dr. Christopher J. Hasseltine, appellant’s psychiatrist,
completed a work capacity evaluation form. He indicated that appellant could not work at the
employing establishment: “Patient sued the [employing establishment] for harassment issues,
won her case, but the stress of the situation continues. [Appellant] feels anxious, panicky, numb
and wishes to avoid contact with the [employing establishment].” Dr. Hasseltine noted posttraumatic stress disorder, major depressive disorder and trauma related to working at the
employing establishment.
On August 20, 2002 the Office asked Dr. Hasseltine for a comprehensive narrative
medical report fully addressing, among other things, the residuals of the accepted anxiety
disorder. The Office asked him to explain, if residuals existed, how appellant continued to
demonstrate findings of the diagnosis as a result of her employment even though she had not
worked at the employing establishment since 1993. Having received no response, the Office
referred appellant, together with the medical record and a statement of accepted facts, to
Dr. Susan Myers, a psychiatrist, for an opinion on whether the accepted anxiety reaction had
resolved.
On April 21, 2004 Dr. Myers reported that appellant had no diagnosable psychiatric
condition. She reviewed the medical records that the Office provided, as well as a statement of
accepted facts. Dr. Myers related appellant’s history, current complaints and mood. She
described her findings on mental status examination and made the following assessment:
“At this point, the patient does not appear to have symptoms that would meet the
criteria for a major depressive disorder, and she currently is denying any anxiety.
She would meet the criteria for an adjustment disorder; however, given the
excessive amount of time that has passed, she does not meet the time frame for
that. At this point, I cannot identify an Axis I problem.”
Addressing questions posed by the Office, Dr. Myers again explained that, although
appellant experienced a great deal of anger because she felt that the Office unfairly compensated
her for her work injury, she did not currently meet the criteria for any Axis I psychiatric disorder.
She noted that appellant was not complaining of any anxiety symptoms and had no symptoms of
panic attack, post-traumatic stress disorder or generalized anxiety disorder. As appellant was not

2

evidencing symptoms of anxiety, Dr. Myers concluded that the accepted anxiety reaction was
most likely resolved.
On August 26, 2004 after proper notice, the Office terminated appellant’s compensation
for the accepted condition of anxiety reaction effective September 5, 2004. The Office found
that Dr. Myers’ report represented the weight of the medical evidence.
Appellant requested reconsideration and submitted additional medical evidence. On
January 5, 2005 Dr. Al B. Harley, Jr., a psychiatrist, described his evaluation of appellant. He
noted that he had seen her before in the early 1990s, when he diagnosed her with atypical
paranoid disorder. This remained his current diagnosis. Dr. Harley reported that appellant had
major impairment in terms of her social and vocational functioning, her thinking, her judgment
and her mood.
On April 18, 2005 the Office reviewed the merits of appellant’s claim and denied
modification of its August 26, 2004 decision to terminate compensation. The Office found that
Dr. Haley’s report was of diminished probative value in support of appellant’s claim for
continuing compensation benefits.
Appellant again requested reconsideration. She submitted the October 26, 2005 report of
Dr. Janet D. Woolery, a Board-certified psychiatrist:
“[Appellant] was seen by me for an initial evaluation on July 20, 2005. At this
time her working diagnoses are [d]epressive [d]isorder NOS [not otherwise
specified] and [d]elusional [d]isorder, [p]aranoid [t]ype. [Appellant] has been
treated since 1993 for this job[-]related disorder and she continues to experience
symptoms and has difficulty functioning. [She] is unable to work in any capacity
at this time.
“[Appellant] is compliant with all treatment recommendations and continues to
take [medication]. At this time, [she] will need medication monitoring every two
[to] three months and has agreed to continue to see me for her treatment for her
job-related disorder.”
On April 20, 2006 the Office reviewed the merits of appellant’s case and again denied
modification of its prior decision to terminate compensation for anxiety reaction. The Office
found that, although appellant continued to receive psychiatric treatment for other psychiatric
conditions, Dr. Myers’ report established that the accepted condition of anxiety reaction had
resolved by 2004.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides compensation for disability or death
of an employee resulting from personal injury sustained while in the performance of duty.2 Once
the Office accepts a claim, it has the burden of proof to justify termination or modification of
2

5 U.S.C. § 8102(a).

3

compensation benefits.3 After it has determined that an employee has disability causally related
to her federal employment, the Office may not terminate compensation without establishing that
the disability has ceased or that it is no longer related to the employment.4
ANALYSIS -- ISSUE 1
When the Office terminated compensation for the accepted condition of anxiety reaction,
Dr. Myers, the Office referral psychiatrist, had provided the only contemporaneous medical
evaluation and opinion on residuals of the accepted injury. The Office provided her with
appellant’s medical records and a statement of accepted facts so she could base her opinion on a
proper medical and factual background. On April 21, 2004 Dr. Myers concluded that appellant
had no diagnosable psychiatric condition. Appellant’s opinion is well reasoned. Dr. Myers
explained that appellant denied any anxiety symptoms; she had no symptoms of panic attack,
post-traumatic stress disorder or generalized anxiety disorder. As appellant did not exhibit
symptoms of anxiety, Dr. Myers found that the accepted anxiety reaction was most likely
resolved.
The Board finds that Dr. Myers’ opinion represents the weight of the medical evidence
and justified the Office’s decision to terminate compensation for the accepted condition of
anxiety reaction. The Office last heard from Dr. Hasseltine, appellant’s psychiatrist, on April 3,
2002, when he completed a work capacity evaluation form indicating that she could not return to
work at the employing establishment. He did not respond to the Office’s August 20, 2002
request for a comprehensive narrative report fully addressing the issue of residuals of the
accepted anxiety disorder. Given the passage of time, the Board finds no conflict in medical
opinion between Dr. Hasseltine and Dr. Myers.5 A 2002 report suggesting continuing
employment-related disability is not necessarily inconsistent with the reported resolution of
symptoms two years later.6 The Board finds that the Office met its burden of proof to justify the
termination of compensation for the accepted condition of anxiety reaction.7
LEGAL PRECEDENT -- ISSUE 2
Where the Office meets its burden of proof in justifying termination of compensation
benefits, the burden is on the claimant to establish that any subsequent disability is causally
3

Harold S. McGough, 36 ECAB 332 (1984).

4

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).
5

The Act provides for referral to an impartial medical specialist if there is disagreement between the physician
making the examination for the United States and the physician of the employee. 5 U.S.C. § 8123(a).
6

Appellant indicated to the Board that the employing establishment continued to harass her after she left work.
Any such harassment, occurring when she was no longer a federal employee, is not compensable under the Act.
7

Appellant alleged that in July 2004 she responded to the Office’s requests for updated medical information, or at
least had her physician respond. The Board has reviewed the record carefully and can find no indication that the
Office received additional medical evidence from appellant or her physician at any time contemporaneous to the
Office’s August 26, 2004 decision to terminate compensation.

4

related to the accepted employment injury.8 The evidence generally required to establish causal
relationship is rationalized medical opinion evidence. The claimant must submit a rationalized
medical opinion that supports a causal connection between her current condition and the
employment injury. The medical opinion must be based on a complete factual and medical
background with an accurate history of the claimant’s employment injury, and must explain from a
medical perspective how the current condition is related to the injury.9
ANALYSIS -- ISSUE 2
The Office, having met its burden of proof to justify the termination of appellant’s
compensation for the condition of anxiety reaction, shifts the burden to appellant to establish that
residuals of anxiety reaction continued after September 5, 2004, the effective date of the
termination. Appellant submitted two narrative medical reports, but this evidence has little
probative value.
On its face, the January 5, 2005 report of Dr. Harley, a psychiatrist, does not support that
appellant continues to suffer residuals of the accepted anxiety reaction. Dr. Harley did not
diagnose anxiety reaction. He diagnosed atypical paranoid disorder. Dr. Harley did not relate
this diagnosis to appellant’s federal employment, much less to the specific incidents of
harassment that formed the basis of the acceptance of her claim. His failure to address the
accepted anxiety reaction or to support that residuals of anxiety reaction continued beyond
September 5, 2004, the effective date of termination, greatly diminishes the probative value of
his report.
The October 26, 2005 report of Dr. Woolery, a Board-certified psychiatrist, does not
support appellant’s claim for continuing compensation. Dr. Woolery made no mention of the
accepted condition and gave no indication that residuals of anxiety reaction continued after
September 5, 2004. She diagnosed instead depressive disorder NOS and delusional disorder,
paranoid type. Although Dr. Woolery described appellant’s disorder as “job related,” she
attempted no psychiatric explanation. She did not address the denial of certain training or the
two letters of warning, which the Office accepted as compensable factors of employment.
Medical conclusions based on inaccurate or incomplete histories are of little probative value.10
Medical conclusions unsupported by rationale are also of little probative value.11 The Board finds
that appellant has not met her burden of proof to establish that she continues to suffer residuals of
the accepted employment injury.
8

Maurice E. King, 6 ECAB 35 (1953); Wentworth M. Murray, 7 ECAB 570 (1955) (after a termination of
compensation payments, warranted on the basis of the medical evidence, the burden shifts to the claimant to show
by the weight of the reliable, probative and substantial evidence that, for the period for which he claims
compensation, he had a disability causally related to the employment resulting in a loss of wage-earning capacity).
9

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

10

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete).
11

See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing factors that bear on the probative value
of medical opinions).

5

CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation. The
weight of the contemporaneous medical evidence established that she no longer suffered
residuals of the accepted anxiety reaction. Medical evidence submitted after the Office’s
termination of compensation indicated that appellant suffered from other psychiatric conditions
but did not demonstrate that residuals of the accepted anxiety reaction continued beyond
September 5, 2004. Appellant did not meet her burden of proof.
ORDER
IT IS HEREBY ORDERED THAT the April 20, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 26, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

